     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 1 of 19



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


AUGUSTA SANDINO CHRISTIAN
NAMPHY, DREAM DEFENDERS,
NEW FLORIDA MAJORITY,
ORGANIZE FLORIDA, and
FLORIDA IMMIGRANT                                Case No. _________________
COALITION,

       Plaintiffs,

              v.

RON DESANTIS, in his official
capacity as Governor of the State of
Florida, and LAUREL M. LEE, in her
official capacity as Florida Secretary of
State,

       Defendants.


               COMPLAINT FOR EMERGENCY INJUNCTIVE
                    AND DECLARATORY RELIEF

                                INTRODUCTION

      1.     On October 5, 2020, the last day to register to vote in the upcoming

Presidential Election, Florida’s online voter registration (“OVR”) system crashed,

going offline for several hours. This followed several days during which the

system crashed intermittently. Would-be Florida voters attempting to register to



                                            1
      Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 2 of 19




vote through the system were faced with error messages instead of successful

voter registrations. This is not the first time the system has crashed; the State has

long been aware of its vulnerabilities, particularly on the final day of registration

when peak usage occurs. This time, however, the consequences are more severe

than ever, as Floridians have depended on OVR at a time when the deadly

coronavirus pandemic requires them to quarantine at home. The result of the

state’s failure to keep the OVR system operational was that many Floridians were

unable to register to vote at all. Without action by this Court, these aspirational

voters will be unable to cast a ballot in the Presidential Election and will be

deprived of their fundamental rights under the First and Fourteenth Amendments.

                                      PARTIES

                                      Plaintiffs

      2.     Plaintiff DREAM DEFENDERS is a Florida nonprofit corporation

with its principal office in Miami-Dade County, Florida. The organization was

established in 2012 following the killing of teenager Trayvon Martin and is

directed by Black and Brown Youth. Dream Defenders uses training and

organizing of youth and students to confront structural inequality. The

organization conducts civic engagement activities across the state of Florida

including voter registration and get out the vote efforts. The failure of the OVR

system and the Defendants’ failure to extend the voter registration deadline


                                           2
      Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 3 of 19




hinders the organization’s efforts to secure voter participation and impacts its

members who need to register to vote or update their voter registrations.

      3.     Plaintiff NEW FLORIDA MAJORITY, INC. (“NewFM”) is a

Florida non-profit corporation and membership organization with its principal

office in Miami-Dade County, Florida. Founded in 2009, NewFM is dedicated to

organizing, educating, and mobilizing disempowered communities in Florida to

win equity and fairness throughout the State. NewFM's central focus is to expand

democracy by ensuring that every person eligible to vote, regardless of party

affiliation, is able to exercise his or her fundamental and constitutionally protected

right to vote. To achieve its goal, NewFM works with individual members and

organizations across the state of Florida engaged in civic and democratic

endeavors to assist underserved communities in voter registration, voter education

and get out the vote efforts. NewFM has regional focuses in North Florida (Duval

and Leon Counties) and South Florida (Miami-Dade, Broward, and Palm Beach

Counties). It has permanent offices in Miami, Fort Lauderdale, and Jacksonville,

and voter registration offices in Leon, Gadsden, and Palm Beach Counties. The

failure of the OVR system and the Defendants’ failure to extend the voter

registration deadline hinders the organization’s efforts to secure voter

participation and impacts its members who need to register to vote or update their

voter registrations.



                                           3
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 4 of 19




      4.     Plaintiff ORGANIZE FLORIDA is a community-based, nonprofit

member organization with its principal offices in Orange County, Florida. Its

membership consists of low- and moderate-income people dedicated to the

principles of social, racial, and economic justice and the promotion of an equal

and fair Florida for all. Organize Florida’s members bring communities together

to join in the fight for safe neighborhoods, healthy families, quality education,

good jobs, justice, equality and a more representative democracy. Organize

Florida’s major campaigns have included supporting children and families and

increasing Latinx voter turnout. The organization is committed to exposing

injustice and holding Florida’s leaders accountable. The failure of the OVR

system and the Defendants’ failure to extend the voter registration deadline

hinders the organization’s efforts to secure voter participation and impacts its

members who need to register to vote or update their voter registrations.

      5.     Plaintiff Florida Immigrant Coalition (“FLIC,” and together with

Dream Defenders, NewFM, and Organize Florida, “Organizational Plaintiffs”) is

a Florida non-profit corporation representing over 66 diverse dues-paying

member organizations in over twenty Florida counties, including community-

based organizations committed to empowering their members and communities

through civic engagement. FLIC’s mission is to amplify the power of immigrant

communities, to address the root causes of inequality, and to defend and protect



                                         4
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 5 of 19




basic human rights, including the ability to labor, live and love without fear. To

achieve its goal, FLIC supports democratic participation by encouraging

naturalization, providing voter registration assistance to immigrant citizens, and

leading civic engagement efforts throughout the state.

      6.     Plaintiff AUGUSTA SANDINO CHRISTIAN NAMPHY is a

resident of Broward County and is a first-time registrant. He attempted to register

to vote using the OVR system on October 5, 2020, but because of system errors

and crashes he was unable to register before the midnight voter registration

deadline.

      7.     Defendants’ failure to extend the voter registration deadline will

frustrate Organizational Plaintiffs’ missions by interfering with their efforts to

register voters and expand participation in the upcoming presidential election, and

has already deprived Plaintiff Namphy of the opportunity to register and vote in

the upcoming Presidential Election.

                                      Defendants

      8.     Defendant RON DESANTIS is sued in his official capacity as

Governor of the State of Florida. Defendant DeSantis is a person within the

meaning of 42 U.S.C. § 1983 and acts under color of state law. As Governor of

Florida, Defendant DeSantis is the state’s chief executive officer and is




                                          5
      Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 6 of 19




responsible for the administration of all state laws, including those pertaining to

voter registration and elections.

       9.       Defendant LAUREL M. LEE is sued in her official capacity as

Florida Secretary of State. Defendant Lee is a person within the meaning of 42

U.S.C. § 1983 and acts under color of state law. Pursuant to Florida Statute

§ 97.012, the Secretary of State is the chief elections officer of the State and is

responsible for the administration of state laws affecting voting and voter

registration.

                                    JURISDICTION

       10.      Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to

redress the deprivation under color of state law of rights secured by the United

States Constitution.

       11.      This Court has original jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy

arise under the Constitution and laws of the United States, because Plaintiffs bring

this action to redress the deprivation, under color of State law, of rights, privileges,

and immunities secured by the Constitution of the United States and federal law,

and because Plaintiffs bring this action to secure equitable relief under federal law

providing for the protection of voting rights.




                                            6
      Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 7 of 19




      12.    This Court has personal jurisdiction over Defendants, who are sued

only in their official capacity as officers of the State of Florida.

      13.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because

Defendants have their place of business in Tallahassee, and a substantial part of

the events that gave rise to Plaintiffs’ claims occurred in this judicial district.

                             STATEMENT OF FACTS

      14.    Pursuant to Fla. Stat. § 97.0525, Florida has offered online voter

registration since October 2017. In 2018 and 2019, OVR accounted for

approximately 17% and 8.5%, respectively, of all new voter registrations

submitted in the state.

      15.    In 2020, the COVID-19 pandemic has significantly curtailed other

methods of registration, leading Floridians to rely much more heavily on OVR,

which has become an even more critical point of entry for civic participation than

usual during the COVID-19 pandemic. As of August 31, 2020, 32% of new

registrations the state had received came from the OVR system.

      16.    The COVID-19 pandemic has also shifted the voter registration

efforts of advocacy organizations, including Organizational Plaintiffs, toward

online registration. Over the past few months, Organizational Plaintiffs have made

a sustained effort to connect hundreds of thousands of voters with Florida’s online

voter registration system.


                                            7
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 8 of 19




      17.    For example, NewFM suspended all of its in-person voter

registration operations immediately following the March 17, 2020, Presidential

Preference Primary, as Florida went into lockdown due to the COVID-19

pandemic. Florida’s OVR site became the organization’s only option for its voter

registration work. NewFM shifted its canvassing teams to use the OVR site.

      18.    Likewise, Dream Defenders built a new web portal to connect

visitors to the organization’s website to the OVR system, and invested

approximately $200,000 in a new phone banking initiative that allows members

at a phone bank event to call unregistered young Floridians to encourage them to

register using Florida’s OVR system.

      19.    Similarly, Organize Florida has shifted its typical large-scale

canvassing program to online organizing during the pandemic. The organization

has worked to connect more than 250,000 Florida residents with the OVR system

through phone calls and text messages since June 1, 2020, and also built its own

landing page to route people to the OVR site.

      20.    Starting on Saturday, October 3, 2020, reports emerged of Florida’s

OVR system experiencing outages as voters attempted to register in advance of

the impending October 5th deadline.

      21.    On Monday, October 5, 2020, beginning around 2 p.m., and

continuing until at least 11:30 p.m., voters in Florida and civic engagement groups



                                          8
      Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 9 of 19




assisting Florida voters began experiencing sustained problems using Florida’s

online voter registration system.

      22.    The problems began as intermittent error messages or failures of the

system to respond and culminated in several extended periods when the system

was completely unavailable.

      23.    The errors and malfunctions took several forms. Earlier in the day,

the system became unresponsive when voters attempted to enter their address and,

as a result, these voters were unable to complete the application.

      24.    Other voters were unable to access the site at all, and instead were

presented with one of several different error messages, including error codes 524,

502, or 503. Some voters who received these errors were eventually able to get

past them and access the system after repeatedly refreshing their web browsers,

but then encountered other problems.

      25.    For example, Plaintiff Namphy continually received a 524 error

message as he tried for several hours to access the OVR system. When he was

finally able to get past that error, the system became unresponsive when he

attempted to move past the “captcha”—the commonly encountered puzzle

designed to verify that a person, and not a computer, is using the system—on the

first page of the OVR system. As a result, Plaintiff Namphy was unable to register

to vote before the deadline.



                                          9
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 10 of 19




      26.    Florida election officials were informed of potential problems by

around 5 p.m. at the latest but incorrectly believed that the problem had been

resolved.

      27.    At 5:57pm, Secretary Lee tweeted that “OVR is online and

working. Due to high volume, for about 15 minutes, some users experienced

delays while trying to register. We have increased capacity. You can register

until midnight tonight….”1

      28.    Almost as soon as Secretary Lee issued these assurances, Twitter

began to explode with reports of continuing problems, many of which were

subsequently picked up by the news media. For example, a Tampa Bay Times

reporter was not able to access the site on a mobile phone either right after Lee

sent her tweet or an hour later,2 and at 6:43pm, Florida’s Agricultural

Commissioner Nikki Fried posted a screen shot displaying a “502” server error.3

      29.    Throughout the evening, Floridians continued to tweet screen shots

demonstrating their difficulty in using the site.




1
  https://twitter.com/FLSecofState/status/1313237000716247041.
2
  https://www.tallahassee.com/story/news/local/state/2020/10/05/florida-election-
register-to-vote-registration-web-site-crash-crashed-deadline-secretary-of-
state/3631938001/.
3
  https://twitter.com/nikkifried/status/1313248563519008768.

                                          10
    Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 11 of 19




         a. 6:30pm:4




         b. 7:02pm:5




         c. 8:36pm: From a user reporting, “We’ve been trying to get in for an

            hour now. I just keep refreshing browsers. No luck so far.”6




4
  https://twitter.com/AdrianCGallo/status/1313253815076884481/photo/1.
5
  https://twitter.com/gedma_/status/1313254147219693568/photo/1.
6
  https://twitter.com/MrsRogersHood/status/1313277026573352965.

                                       11
       Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 12 of 19




              d. 11:30pm: “STILL DOWN at almost 11:30pm”:7




        30.     State elections officials were warned well in advance that the online

voter registration site was vulnerable to problems resulting from high usage. A

persistent problem is that the OVR site becomes inoperative during periods of

heavy usage, especially on or around the deadline to register to vote in an

upcoming election, called the “book closing” day. The OVR site crashed during

book closing before the November 2018 general election, in February 2020 before

the PPP, and before the August 2020 primary. The site also went down on or

around September 22, 2019, which was National Voter Registration Day, a period



7
    https://twitter.com/AshleyRoehrig/status/1313319024135110661.

                                            12
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 13 of 19




during which advocacy groups and election officials encourage voters to register,

generating heavy traffic.

      31.    Florida is aware that there is increased traffic on book closing days,

but the State has not taken steps to ensure that the site has the necessary capacity

to accommodate the increased demand. The State had every reason to prepare for

increased traffic before the 2020 general election in particular, given the intense

public interest in the election and the increased reliance on OVR due to self-

quarantining taking place across the state as a result of the deadly coronavirus

pandemic, and the state’s own data showing record numbers of registrations

coming in through OVR.

      32.    Problems with the website, in fact, were so predictable that Florida

advocacy groups began preparing for a likely early-October outage as early as

July 2020. They created a messaging toolkit to inform members and other

constituents about a (at the time hypothetical) website malfunction and encourage

them to persevere in their efforts to register in the face of this challenge.

      33.    At least one civic engagement group, All Voting Is Local, sent a letter

to Secretary Lee and Governor DeSantis in September 2020. The organization




                                           13
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 14 of 19




identified an independent vendor to stress-test the system, but the state declined

to cooperate.8

      34.    The system outages on October 5, 2020, prevented a significant

number of eligible Floridians from registering to vote. Prior to the errors and

outages in the OVR system, Organizational Plaintiff Florida Immigrant Coalition

alone was registering 219 new voters per hour on the final day of registration.

      35.    Voters who had started voter registration applications were unable to

complete them due to the October 5, 2020 crash. Others were not even able to get

started. Many whose attempts were frustrated were returning citizens, individuals

with prior convictions who had completed all terms of their sentence and were

reenfranchised by Amendment 4 but were then disenfranchised due to the broken

OVR system.

      36.    Confronted with an inoperative OVR site, some Floridians went the

extra mile and traveled to their county Supervisor of Elections office, hoping to

register in person. For example, Miami-Dade County’s Supervisor of Elections

office experienced an influx of in-person voter registration when the OVR site

crashed. Not all elections offices were open for in-person voter registration after

hours, however.


8
    https://www.tallahassee.com/story/news/local/state/2020/10/05/florida-election-
register-to-vote-registration-web-site-crash-crashed-deadline-secretary-of-
state/3631938001/.

                                         14
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 15 of 19




      37.    The outages also substantially disrupted voter registration

organizations’ operations during the final push, interrupting phone banks and

other outreach, and forcing organizations to divert staff time to troubleshoot and

attempt to help registrants clear the burdensome hurdles erected by the faulty

system. For example, Dream Defenders Communications Director Nailah

Summers attempted to access the OVR site at several junctures during the evening

of October 5, and encountered errors each time. She also spent time investigating

the other organizations’ online registration portals to ensure the problem was not

with the Dream Defenders website but with the OVR system itself. Florida

Immigrant Coalition staff similarly visited other sites attempting to confirm that

the problems were with the State’s OVR system and not unique to the

organization’s technology.

      38.    Organizational Plaintiffs also contacted the Secretary of State’s

office to request that the voter registration deadline be extended to allow frustrated

voters a meaningful opportunity to register.

      39.    At the time of this filing, however, despite the severe outages of the

OVR system and notwithstanding that the state should have anticipated the

increased demand, Defendants have failed to extend the voter registration deadline

to allow the thousands of Floridians whose voter registration efforts were stymied

to register to vote and to participate in the 2020 Presidential Election.



                                           15
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 16 of 19




      40.    Now, with the deadline past, Organizational Plaintiffs have shifted

their attention to encouraging voters who were able to register to go out and vote.

If the registration deadline is extended, they will shift their organizers and

canvasses back to notifying voters of the extension and assisting them with

registering to vote, but reaching the thousands of voters who wish to participate

in November’s election but were prevented from registering by the failure of the

OVR system will take a significant amount of time—and the success of such

efforts depends on the OVR system continuing to function during any additional

registration period.

                              CLAIM FOR RELIEF

                 Undue Burden on the Right to Vote in Violation
                    of the First and Fourteenth Amendment

      41.    Plaintiffs reallege and incorporate by reference the allegations

contained in each of the preceding paragraphs.

      42.    This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65

of the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

      43.    Under the First Amendment and the Equal Protection Clause of the

Fourteenth Amendment, a court considering a challenge to a state election law

“must weigh ‘the character and magnitude of the asserted injury to the rights

protected by the First and Fourteenth Amendments that the plaintiff seeks to


                                         16
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 17 of 19




vindicate’ against ‘the precise interests put forward by the State as justifications

for the burden imposed by its rule,’ taking into consideration ‘the extent to which

those interests make it necessary to burden the plaintiff’s rights.’” Burdick v.

Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson v. Celebrezze, 460 U.S.

780, 789 (1983)).

      44.    Defendants failure to extend the deadline to register to vote means

that voters who attempted to register to vote by the deadline and, through no fault

of their own but because a failure of the state’s OVR system, were unable to

complete the registration process, will be wholly deprived of their fundamental

right to vote, in violation of their rights under the First and Fourteenth

Amendments. Such a deprivation constitutes a severe burden on the right to vote.

      45.    The state has no compelling--or even rational--justification for

failing to extend the voter registration deadline in such circumstances. Indeed, in

similar circumstances in the past, the state has extended the voter registration

deadline. For example, in 2018, the state extended the deadline to accommodate

the closure of Supervisors of Elections’ offices and DHSMV offices during the

peak voter registration period due to Hurricane Michael. Given the timing of the

outages—which occurred during a pandemic when OVR has become the primary

method by which voters are registering and the longest of which occurred after

the close of business on the last day of voter registration, when voters no longer



                                          17
        Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 18 of 19




had the option to mail a paper voter registration application and have it

postmarked by the deadline—there is no justification for failing to extend the

deadline.

         46.   Under these circumstances, the State’s enforcement of the October

5, 2020, voter registration deadline constitutes an undue burden on the right to

vote.


                               REQUEST FOR RELIEF


         Wherefore, Plaintiffs respectfully request that this Court enter judgment:

   A. Preliminarily and permanently enjoining Defendants from enforcing the

         October 5, 2020 voter registration deadline for the November 3, 2020

         General Election.

   B. Ordering Defendants to extend the deadline for Floridians to register to vote

         in the November 3, 2020 General Election to midnight on the second day

         after the date of any order of the court.

   C. Ordering Defendants to publicize the extension of the voter registration

         deadline via print media, radio, the Secretary’s website, and social media

         to alert Floridians to the expanded opportunities to register.

   D. Awarding Plaintiffs their costs, expenses, and reasonable attorneys’ fees

         pursuant to 42 U.S.C. § 1988 and other applicable laws; and



                                             18
     Case 4:20-cv-00485-MW-MAF Document 1 Filed 10/06/20 Page 19 of 19




   E. Granting such other relief as the Court deems just and proper.



Dated: October 6, 2020                Respectfully submitted,

                                      By: /s/ Kira Romero-Craft
                                             Kira Romero-Craft

JEREMY KARPATKIN                      KIRA ROMERO-CRAFT
Arnold & Porter Kaye Scholer LLP      (FL SBN 49927)
601 Massachusetts Ave., NW            LatinoJustice PRLDEF
Washington, D.C. 20001-3743           523 West Colonial Drive
(202) 942-5000                        Orlando, Florida 32804
                                      (321) 418-6354
CHIRAAG BAINS*                        kromero@latinojustice.org
Dēmos
740 6th Street NW, 2nd Floor
Washington, DC 20001                  GILDA DANIELS*
(202) 864-2746                        JORGE VASQUEZ
cbains@demos.org                      JENNIFER LAI-PETERSON*
                                      SHARION SCOTT*
STUART NAIFEH*                        JESS UNGER*
ADAM LIOZ*                            Advancement Project National Office
Dēmos                                 1220 L Street N.W., Suite 850
80 Broad St, 4th Floor                Washington, D.C. 20005
New York, NY 10004                    (202) 728-
(212) 485-6055                        9557gdaniels@advancementproject.org
snaifeh@demos.org                     jvasquez@advancementproject.org
alioz@demos.org                       jlaipeterson@advancementproject.org
                                      sscott@advancementproject.org
                                      junger@advancementproject.org

                                      Attorneys for Plaintiffs

                                      *Application for admission pro hac vice
                                      forthcoming




                                        19
